Exhibit 10(xvi)

 

ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT (this “Assignment”) is dated as of August 25, 2011 by
and between (i) Abakan Inc., a corporation incorporated in the State of Nevada
(“Abakan”), (ii) Polythermics, LLC, a limited liability company organized in the
State of Washington (“Polythermics”), and (iii) MesoCoat, Inc., a corporation
incorporated in the State of Ohio (“MesoCoat”).

 

WITNESSETH:

 

WHEREAS, MesoCoat entered into a Distribution Agreement (the “Agreement”) with
Polythermics dated October 10, 2008 pursuant to which MesoCoat granted to
Polythermics the exclusive right to distribute MesoCoat’s products intended for
applications specific to the oil and gas pipeline industry pursuant to the terms
and conditions of the Agreement;

 

WHEREAS, Abakan desires to acquire all rights and obligations under the
Agreement from Polythermics and Polythermics desires to assign all rights and
obligations under the Agreement to Abakan as set forth herein; and

 

WHEREAS, MesoCoat wishes to consent to the assignment of the Agreement from
Polythermics to Abakan and to confirm that the Agreement has been performed and
is in good standing as of the date of this Assignment, all conditions thereof
having being satisfied by Polythermics on a timely basis.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, and other good and valuable
consideration provided by Abakan to Polythermics, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree that

Polythermics hereby assigns, transfers and sets over to Abakan all rights and
obligations of Polythermics in and through the Agreement, subject to the
following terms, conditions, warranties and representations:

 

Consideration

 

The transfer of rights and obligations of the Agreement  under this Assignment
is automatically effected and completed upon execution and delivery of this
Assignment and Polythermics’ receipt from Abakan, within ten (10) business days
of the execution and delivery of this Assignment, of one hundred thousand
dollars ($100,000), and ownership of  150,000 shares of Abakan’s common stock.

 

EMPLOYMENT AGREEMENT

 

A condition of Abakan in entering into this Assignment was the prior execution
and delivery of an employment agreement between Abakan and John D. Neukirchen
which condition will be met prior to finalization of this Agreement.

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------

 

 

Warranties and Representations

 

Polythermics warrants and represents to Abakan, with the intent that Abakan rely
upon these representations and warranties, (i) that the Agreement is in full
force and effect, has been fully performed in all respects, and is fully
assignable subject to the prior written consent of MesoCoat, which consent is
evidenced hereto, and (ii) that said Agreement is in good standing all
conditions thereof having being satisfied by Polythermics on a timely basis as
of the date of the assignment, including but not limited to Polythermic’s
obligation to secure a development contract to finance product development and
qualification of at least $1,000,000 within 12 months of the execution of the
Agreement, and (iii) that Polythermics has full right and authority to assign
the Agreement and that the Agreement is assigned free and clear of any lien,
encumbrance or adverse claim, and (iv) that the managers and ownership interest
holders of Polythermics have approved the Assignment.

 

John D. Neukirchen warrants and represents (i) that the execution of this
Assignment and the  execution of his employment agreement with Abakan does not
constitute a conflict of interest with Polythermics, because the managers and
ownership interest holders of Polythermics have been fully appraised of the
Assignment and employment agreement and have independently evaluated and agreed
upon this Assignment as beneficial to Polythermics and the owners of
Polythermics will be met prior to finalization of this Agreement. Mr. Neukirchen
personally indemnifies Abakan from any liability, claims or expenses that Abakan
might incur arising from the Assignment or third party claims arising from his
employment by Abakan.

 

MesoCoat warrants and represents to Abakan, with the intent that Abakan rely
upon these representations and warranties, (i) that the Agreement is in full
force and effect, and (ii) that the Agreement is in good standing all conditions
thereof having being satisfied by Polythermics on a timely basis as of the date
of the assignment, (iii) that Polythermics met in full its obligation to secure
a development contract to finance product development and qualification of at
least $1,000,000 for MesoCoat within 12 months of the execution of the
Agreement.

 

CONSENT

 

MesoCoat does hereby consent to the Assignment of all rights and obligations
under the Agreement from Polythermics to Abakan as of the execution date of said
Assignment.

 

Entire Agreement

 

This Assignment constitutes the entire agreement between the parties and
supersedes every previous agreement, communication, expectation, negotiation,
representation or understanding, whether oral or written, express or implied,
statutory or otherwise, between the parties with respect to the subject matter
of this Assignment.

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

 

 

Arbitration

 

The parties hereby submit all controversies, claims, and matters of difference
that arise under this Assignment to arbitration in the State of Florida, by a
single arbitrator according to the Commercial Arbitration Rules of the American
Arbitration Association from time to time in force. This submission and
agreement to arbitrate shall be specifically enforceable. Without limiting the
generality of the foregoing, the following shall be considered controversies for
this purpose: (i) all questions relating to the breach of any obligation,
warranty or condition hereunder, (ii) all questions relating to representations,
negotiations and other proceedings leading to the execution hereof,
(iii) failure of either party to deny or reject claim or demand from the other
party, and (iv) all questions as to whether the right to arbitrate any question
exists. Arbitration may proceed in the absence of either party if notice of the
proceeding has been given to such party. The parties agree to abide by all
awards rendered in such proceedings. Such awards shall be final and binding on
all parties. It is the intention of the parties that the selection of
arbitrators, the holding of the arbitration hearing, and the issuance of the
findings of the arbitrators shall all be accomplished as expeditiously as
possible, and the parties shall take all measures required to proceed in that
fashion.

 

Entitlement to Costs

 

If any legal action or dispute arises under this Assignment, arises by reason of
any asserted breach of it, or arises between the parties and is related in any
way to the subject matter of the Assignment, the prevailing party shall be
entitled to recover all costs and expenses, including reasonable attorneys’
fees, investigative costs, reasonable accounting fees and charges for experts.
The “prevailing party” shall be the party who obtains a final judgment in its
favor or a provisional remedy such as a preliminary injunction or who is
entitled to recover its reasonable costs of suit, whether or not the suit
proceeds to final judgment; if there is no court action, the prevailing party
shall be the party who wins any dispute. A party need not be awarded money
damages or all relief sought in order to be considered the “prevailing party” by
a court.

 

Governing Law and Attornment

 

This Assignment is and will be deemed to be made in the State of Florida and for
all purposes will be governed exclusively by and construed and enforced in
accordance with the laws prevailing in the State of Florida, and the rights and
remedies of the parties will be determined in accordance with those laws.  Each
party irrevocably attorns to the jurisdiction of the courts of the State of
Florida and all courts having appellate jurisdiction thereover, and any
proceeding commenced or maintained in respect of or arising because of this
Agreement will be commenced or maintained only in such of those courts as is
appropriate.

 

Amendment

 

This Assignment may not be amended except in writing executed by each of the
parties hereto.

 

Assignment

 

No party may assign any right, benefit or interest in this Assignment without
the written consent of every other party and any purported assignment without
such consent will be void.

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

 

 

Further Assurances

 

Each party will, at its own expense and without expense to any other party,
execute and deliver such further agreements and other documents and do such
further acts and things as any other party reasonably requests to evidence,
carry out or give full force and effect to the intent of this Assignment.

 

Binding Effect

 

This Assignment shall be binding upon and inure to the benefit of the parties,
their successors and assigns.

 

Counterparts

 

This Assignment may be executed in any number of counterparts with the same
effect as if every party to this Assignment had signed the same document, and
all counterparts will be construed together and will constitute one and the same
instrument.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF this Assignment was executed by the parties as of the day and
year first above written

 

Abakan Inc.                                                        

 

/s/ Robert Miller                                   

By: Robert Miller                                                

Its: Chief Executive Officer                                

 

Polythermics, LLC

 

/s/ John H. Neukirchen                                       

By: John H. Neukirchen

Its: Manager

 

Polythermics, LLC

 

/s/ Semir Belage                                   

Semir Belage

Its: Shareholder

 

Polythermics, LLC

 

/s/ James Robert Dunning                    

James Robert Dunning

Its: Shareholder

 

MesoCoat, Inc.

 

/s/ Andrew Sherman                                            

By: Andrew Sherman

Its: President

 

John H. Neukirchen

 

/s/ John H. Neukirchen                                       

John H. Neukirchen

 

Consenting to this Assignment for the Purposes of the Agreement

 

MesoCoat, Inc.

 

/s/ Andrew Sherman                                

By: Andrew Sherman

Its: President

 

            The Majority Shareholder of MesoCoat, Inc.

 

Powdermet, Inc.

 

/s/ Andrew Sherman                                   

By: Andrew Sherman

Its: President

 

5

--------------------------------------------------------------------------------

 